Barr et al v. Capital Serv Corp et al                               















IN THE
TENTH COURT OF APPEALS
 

No. 10-93-233-CV

     WILLIAM A. BARR, ET AL.,
                                                                                              Appellants
     v.

     CAPITAL SERVICES CORPORATION, ET AL.,
                                                                                              Appellees
 

From the 77th District Court
Limestone County, Texas
Trial Court # 23,644-A
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      Appellants William A. Barr, Durwood Myers and David Dover filed a motion to dismiss their
appeal, stating that the underlying dispute had been fully compromised and settled and they no
longer desired to prosecute this appeal.  
      Appellants further state that notice of the request for dismissal has been provided to all other
parties to the appeal as reflected by the certificates of service attached to their motion.
      Appellants' request is hereby granted and the appeal is dismissed, with costs assessed against
the party incurring same.
                                                                                     PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed
Opinion delivered and filed December 15, 1993
Do not publish